Citation Nr: 0106630	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  95-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving left radial nerve palsy 
resulting from treatment during VA hospitalization in August 
1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from December 1939 to July 
1945 and July 1947 to April 1949.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1995 rating decision by the Montgomery, Alabama, Regional 
Office (RO), which denied a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
involving left radial nerve palsy resulting from treatment 
during August 1993 VA hospitalization.  A "Travel Board" 
hearing was held in November 1998 before the undersigned 
member of the Board.  

In April and October 1999, the Board remanded the case to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

1.  Prior to the August 1993 VA hospitalization in question, 
appellant had a history of a February 1993 cerebrovascular 
accident secondary to vertebral basilar insufficiency 
involving the lower brainstem.  However, left upper extremity 
neurologic impairment was not specifically noted at that 
time.  

2.  During August 1993 VA hospitalization, appellant 
underwent abdominal surgery.  It was noted in the hospital 
discharge summary that appellant had incurred left radial 
nerve palsy that was secondary to operative prepping and 
positioning.  Although the records associated with that 
hospitalization do not specifically mention any operative 
prepping and positioning problems, they do reveal that 
intravenous therapy sites of the arms included a left radial 
arterial line.  

3.  An August 20th anesthesia postoperative note, the day 
after surgery, indicated that appellant had experienced some 
intraoperative ischemia with decreased ST-wave segment and 
was complaining of decreased left hand strength since the 
night before with no other noted complications.  Left radial 
nerve palsy was clinically assessed during that 
hospitalization.  

4.  Written opinion from a VA physician attributes the 
appellant's current left radial nerve palsy to the August 
1993 VA treatment in question.  

5.  The left radial nerve palsy was not shown to be a 
necessary consequence or a certain or nearly certain risk or 
complication of the VA treatment at issue.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant incurred 
additional disability involving left radial nerve palsy 
resulting from treatment during VA hospitalization in August 
1993, which was not knowingly consented to by appellant as a 
certain or nearly certain risk or complication of VA 
treatment, and did not represent natural progression of a 
disease or injury unrelated to the VA's treatment.  38 
U.S.C.A. § 1151 (West 1991 & Supp 2000); 38 C.F.R. §§ 38 
C.F.R. 3.102, 3.358(a)-(c)(1-3) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

It is also noted that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.) became law.  Specific notice and development 
requirements were set forth.  In view of the holding below, 
the notice provided to the veteran and the medical evidence 
on file, further development under these provisions is not 
indicated.

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151, on the grounds 
that that section of the regulation, which included an 
element of fault, did not properly implement the statute.  
The decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) in Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).  
On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 115 
S.Ct. 552 (1994).  

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General as to the full extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, a January 
20, 1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection", 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded... and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third exclusion... 
unlike the first two, does not turn on 
the absence of a causal link between VA 
treatment and the injury in question.  
Rather, it seems to be premised on some 
theory of consent...What the 
Court...appears to have in mind...is not 
a naturally termed..."risk" at all, but 
rather the certainty or near-certainty 
that an intended consequence of 
consensual conduct will materialize.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability... disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of 38 C.F.R. § 3.358, excluding section 
(c)(3), remain valid after Gardner.  See Brown, at 556 n.3.  
Subsequently, VA promulgated an amended rule 38 C.F.R. 
§ 3.358(c).  The provisions of amended 38 C.F.R. § 3.358, the 
regulation implementing that statute, provides, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury.... 
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

Section (c) Cause.  In determining 
whether such additional disability 
resulted from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result 
of...hospitalization, medical or surgical 
treatment... the following considerations 
will govern:  (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment...

Section (c)(3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment or 
examination properly administered with 
the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

Appellant has contended and testified at a November 1998 
Travel Board hearing that he incurred additional disability 
involving left radial nerve palsy resulting from improper 
medical treatment administered during August 1993 VA 
hospitalization for abdominal surgery.  Additionally, in an 
October 1995 written statement dated several years after the 
incident in question, an individual alleged that while 
appellant was a patient in a hospital bed next to him, a 
doctor failed in repeated attempts to draw blood from 
appellant's wrist; that that doctor "or his associate at one 
point bent a needle [and] had to throw it in the garbage can.  
This procedure went on for some thirty minutes."  The 
evidentiary record does not currently include any 
documentation substantiating that this individual was a 
patient as claimed or that said medical incident actually 
occurred.  

The actual August 18th-September 1, 1993 VA hospitalization 
discharge summary in question indicated that on August 20th, 
the first postoperative day, "it was noted that the patient 
had a radial nerve palsy that was secondary to operative 
prepping and positioning."  The actual anesthesia/nurses' 
progress records currently associated with that 
hospitalization in question reveal that although intravenous 
therapy sites of the arms included a left radial arterial 
line, said records do not specifically mention any 
"operative prepping and positioning" problems.  However, an 
August 20th anesthesia postoperative note indicated that 
appellant had experienced some intraoperative ischemia with 
decreased ST-wave segment; that appellant was complaining of 
decreased left hand strength since the night before with no 
other noted complications; and that all extremities had been 
padded throughout the procedure.  Left radial nerve palsy was 
clinically assessed during that hospitalization.  

The etiology of appellant's radial nerve palsy also appeared 
complicated by the fact that that August-September 1993 VA 
hospitalization discharge summary referred to a history of a 
February 1993 cerebrovascular accident secondary to vertebral 
basilar insufficiency involving the lower brainstem.  Thus, 
in order to ascertain whether any left upper extremity 
neurologic impairment may have existed prior to that August-
September 1993 VA hospitalization in question, a February-
March 1993 VA hospitalization discharge summary was obtained 
pursuant to the Board's April 1999 remand.  That February-
March 1993 hospitalization discharge summary indicated that 
appellant complained of vertigo; that he had no history of 
previous stroke; and that he was admitted with left 
cerebellar tremor, left gaze-evoked nystagmus, and left and 
right facial numbness.  An MRI of the head showed left lower 
brain stem lesion; and clinical findings revealed multiple 
lesions extending from the lower medullary to lower pontine 
level.  Diagnoses included hypertension, vertebral basilar 
insufficiency, and lower brain stem infarction.  Left upper 
extremity neurologic impairment was not specifically noted at 
that time.  

A July 1994 VA hospitalization discharge summary included 
left-sided weakness, bilateral severe atheromatous changes 
shown on carotid Doppler studies, and cerebral atrophy shown 
on CT scan.  

Pursuant to the Board's October 1999 remand, a March 2000 VA 
neurologic examination was conducted.  The examiner stated 
that review of the claims folder indicated that appellant had 
undergone abdominal surgery in 1993 "which was complicated 
by left radial nerve palsy."  It was noted that appellant 
had provided a history of a needle breaking in his left wrist 
during an arterial blood gas puncture at the time of said 
1993 abdominal surgery, causing nerve damage.  The examiner 
noted therein that "[m]edical records would state that the 
radial nerve palsy was secondary to operative prepping and 
positioning."  Examination clinical findings included left 
hand intrinsic muscle wasting and atrophy, with decreased 
sensation and weakness.  Nerve conduction velocity studies 
showed "subtle" left upper extremity neuropathy.  

The same physician who conducted that March 2000 VA 
neurologic examination  rendered a medical opinion in August 
2000, regarding whether appellant has a permanent left upper 
extremity neurologic disability and, if so, whether such 
disability resulted from VA improper treatment (versus other 
causes).  That August 2000 medical opinion stated, in 
pertinent part:

My response is as per my previous 
compensation and pension examination on 
March 25, 2000 the patient apparently had 
a partial radial nerve palsy following 
abdominal surgery or either an arterial 
blood gas stick.  He continues with mild 
partial weakness of the left upper 
extremity and primarily the hand 
intrinsic with some sensory loss....  The 
fact that this is temporally associated 
with that hospitalization would lead me 
to believe that it was associated with 
that hospitalization.  I cannot prove 
this....

Did the VA treatment permanently worsen 
any pre-existing condition of the left 
upper extremity?  There was no documented 
previous pre-existing condition of the 
left upper extremity from the records 
that I have....

Additionally, is there any clinical 
significance related to the cerebral 
vascular accident in February of 1993 and 
left-sided weakness[?]  According to the 
patient he has had a stroke in the 
distant past[;] however, he has had no 
sequelae from that....  I have no records 
to document a previous cerebral 
infarction or deficits associated with 
such infarction.  

In short, the recent VA medical opinion appears to attribute 
appellant's current left radial nerve palsy to the August 
1993 VA treatment in question.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no competent, credible 
evidence that appellant knowingly consented to additional 
disability involving left radial nerve palsy as a certain or 
nearly certain risk or complication of the August 1993 VA 
treatment in question.  Thus, the three potential exclusions 
from coverage under 38 U.S.C.A. § 1151, as explained in the 
January 20, 1995, memorandum opinion from the Office of the 
Attorney General, do not apply to the facts of this case.  
Accordingly, the appellant's claim for benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving left 
radial nerve palsy resulting from treatment during VA 
hospitalization in August 1993, is granted.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.102, 3.358(a)-(c)(1-3).


ORDER

Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving left radial nerve palsy 
resulting from treatment during VA hospitalization in August 
1993, is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

